Case 2:20-mj-00064-JTR ECF No. 1-2 filed 02/20/20 PageID.3 Page 1 of 4
    Case 4:04-cr-00108-BMM Document 65 Filed 02/18/20 Page 1 of 4
Case 2:20-mj-00064-JTR ECF No. 1-2 filed 02/20/20 PageID.4 Page 2 of 4
    Case 4:04-cr-00108-BMM Document 65 Filed 02/18/20 Page 2 of 4
Case 2:20-mj-00064-JTR ECF No. 1-2 filed 02/20/20 PageID.5 Page 3 of 4
    Case 4:04-cr-00108-BMM Document 65 Filed 02/18/20 Page 3 of 4
Case 2:20-mj-00064-JTR ECF No. 1-2 filed 02/20/20 PageID.6 Page 4 of 4
    Case 4:04-cr-00108-BMM Document 65 Filed 02/18/20 Page 4 of 4




                    18th             February




                                   2/18/2020
